156 U.S. 577 (1895)
PITTSBURG AND SOUTHERN COAL COMPANY
v.
BATES.
No. 3.
Supreme Court of United States.
Argued January 10, 11, 1895.
Decided March 4, 1895.
ERROR TO THE SUPREME COURT OF THE STATE OF LOUISIANA.
*582 Mr. W.S. Benedict and Mr. George A. King, (with whom was Mr. Charles W. Hornor on the brief,) for plaintiff in error.
Mr. M.J. Cunningham, Attorney General of the State of Louisiana, for defendant in error.
*584 MR. JUSTICE FIELD, after stating the case, delivered the opinion of the court.
The plaintiff company in this court objects to the judgment of the Supreme Court of Louisiana dissolving the injunction in the original suit which inhibited the state tax collector from selling coal lying in boats on the Mississippi River to pay taxes alleged to be due to the State thereon, and directing that the defendant proceed to collect the tax.
It is contended that the law under which the sheriff and tax collector assumed to act exempted the coal from taxation as property in process of transportation and not on consignment for sale. Such would seem to be the direct declaration of the law of Louisiana. And independently of that direction such would seem to be the import of the decision of this court in Brown v. Houston, 114 U.S. 622. That case resembles, in important features, the present one. It was brought by the plaintiff in error in the Civil District Court for the parish of Orleans in the State of Louisiana in December, 1880, to enjoin the state tax collector from seizing and selling a certain lot of coal belonging to the plaintiff situated in New Orleans. They alleged that they were residents and did business in Pittsburg, Pennsylvania; that the state tax collector had officially notified their agents that they were indebted to the State of Louisiana in the sum of three hundred and fifty-two dollars and eighty cents, state tax for the year 1880, upon a certain lot of Pittsburg coal assessed as *585 their property and valued at fifty-eight thousand and eight hundred dollars; that they were delinquent for the tax to the tax collector, who was about to seize, advertise, and sell the coal to pay the tax.
They alleged that they were not indebted to the State of Louisiana for the tax, and that they were the sole owners of the coal and were not liable for any tax thereon, having paid all taxes legally due for the year 1880 on the coal in Pennsylvania, and that the coal was simply under the care of their agents, Brown and Jones, in New Orleans, for sale.
They further alleged that the coal was mined in Pennsylvania and was from that State imported into the State of Louisiana, as their property, and was then and had always remained in its original condition, and never had become mixed or incorporated with other property in that State. That when the assessment was made the coal was afloat on the Mississippi River, in the parish of Orleans, in the original condition in which it was exported from Pennsylvania, and that the agents notified the board of assessors of the parish that the coal did not belong to them, but to the plaintiffs, and was held as stated, and was not subject to taxation; and they protested against the assessment for that purpose.
The tax collector notified the agents of the plaintiffs that in conformity with provisions of the law of 1880 the state tax assessed to them on movable property in the parish, which amounted to the sum of three hundred and fifty-two dollars and eighty cents, fell due and should have been paid before the first day of the current month; that they had become delinquent for the tax on the first day of December, and that after the expiration of twenty days he, as tax collector, would advertise for sale the movable property upon which the taxes were due, in the manner provided by law for judicial sales, when he would sell such portion of the property for cash, and without appraisement, as they should point out and deliver to him, and in case they did not point out and deliver to him sufficient property, that he would sell, without appraisement, the least quantity of the movable property which any bidder would buy for the amount of the taxes assessed.
*586 The defendant answered with a general denial, admitting the assessment of the taxes and his intention to sell the property for its payment.
Witnesses were produced to sustain the allegations of the petition.
One of the witnesses testified that he was the general agent and manager of the business of Brown and Jones, of New Orleans, and that when the assessment complained of was made the firm had paid the state taxes due upon their capital stock and had paid state and city licenses to do business for that year. That at the time of assessment of the tax the coal upon which it was levied was in the hands of Brown and Jones, as agents of the plaintiffs, for sale, having just arrived from Pittsburg, Pennsylvania, by flatboats, and was in the boats in which it had arrived and afloat on the Mississippi River. That it was held by Brown and Jones to be sold for the account of plaintiffs by the boat load, and that since that time more than one-half of it had been exported from the country on foreign steamships and the balance sold in the interior of the State for plantation use, by the flatboat load.
One of the plaintiffs testified that they were the owners of the coal in question; that it was mined in Allegheny County, Pennsylvania; that the tax of two or more mills was paid on it in Pennsylvania, as a state tax thereon in 1880, and that a tax was also paid in the county of Allegheny in the year 1880; that it was shipped from Pittsburg, Pennsylvania, in 1880, and was received in New Orleans in its original condition and its original packages, and was still owned by the plaintiffs.
The Louisiana statute of April 9, 1880, under which the assessment was made provided:
That in the calendar year 1880, and for every succeeding calendar year, there should be levied, annually, taxes amounting in the aggregate to six mills on the dollar of the assessed valuation to be made on all property situated within the State of Louisiana, except such as was expressly exempted from taxation.
Exemptions from taxation, under the constitution of Louisiana, did not affect the question considered, and upon the case *587 as thus made the District Court of the parish dissolved the injunction and dismissed the suit. On appeal to the Supreme Court of the State the judgment was affirmed, and it came to this court on writ of error.
The errors assigned were that the tax in question violated article 4, section 2, clause 1 of the Federal Constitution; and article 1, section 8, clause 3, and article 1, section 10, clause 2 of the same instrument. The clauses therein referred to were:
1. That the citizens of each State shall be entitled to all privileges and immunities of citizens in the several States;
2. That the Congress shall have the power to regulate commerce with foreign nations and among the several States, and with the Indian tribes; and,
3. That no State shall, without the consent of the Congress, lay any imposts or duties on imports or exports, except what may be absolutely necessary for executing its inspection laws.
In considering the questions presented the court observed that it was decided in the case of Woodruff v. Parham, 8 Wall. 123, that the term "imports" as used in that clause of the Constitution which declares that "no State shall, without the consent of Congress, lay any imposts or duties on imports or exports," does not refer to articles carried from one State to another, but only to articles imported from foreign countries into the United States, and therefore it was not necessary to consider the questions thus raised, and which were based upon the assumption that the tax complained of was an impost or duty upon imports.
The power to regulate commerce among the several States was granted to Congress in terms as absolute as is the power to regulate commerce with foreign nations. If not in all respects an exclusive power, if, in the absence of Congressional action the States may continue to regulate matters of local interest only incidentally affecting foreign and interstate commerce, such as pilots, wharves, harbors, roads, bridges, tolls, freights, etc., still, according to the rule laid down in Cooley v. Board of Wardens of Philadelphia, 12 How. 299, 319, the power of Congress is exclusive wherever the matter is national in its character or admits of one uniform system or plan of *588 regulation, and is certainly so far exclusive that no State has power to make any law or regulation which will affect the free and unrestrained intercourse and trade between the States, as Congress has left it, or which will impose any discriminating burden or tax upon the citizens or products of other States coming or brought within its jurisdiction.
So long as Congress does not pass any law to regulate commerce among the several States it thereby indicates its will that commerce shall be free, and any regulation upon the subject by the States is repugnant to such freedom. Thus, as observed Mr. Justice Strong: "It seems hardly necessary to argue at length that, unless the statute can be justified, as a legitimate exercise of the police power of the State, it is an usurpation of the power vested exclusively in Congress. It is a plain regulation of interstate commerce, a regulation extending to prohibition. Whatever may be the power of a State over commerce that is completely internal, it can no more prohibit or regulate that which is interstate than it can that which is with foreign nations."
Such being the recognized law, the question arose before the court in the case of Brown v. Houston, whether the assessment of the tax upon the coal in question in the barges afloat amounted to any interference with or restriction upon the free introduction of the plaintiffs' coal from the State of Pennsylvania to the State of Louisiana. In other words, whether the tax amounted to a regulation or restriction upon commerce of the States, or only to the exercise of local administration under the general taxing power, which, though it may incidentally affect the subjects of commerce, is entirely within the power of the State until Congress shall see fit to interfere and make express regulations on the subject, and that is one of the precise questions in the present case. And it was held that as to the character and mode of the assessment it was not a tax imposed upon the coal as a foreign produce, or as the product of another State than Louisiana, nor a tax imposed by reason of the coal being imported or brought into Louisiana, nor a tax imposed whilst it was in a state of transit through that State to some other place of destination. It was imposed after the *589 coal had arrived at its destination and was put up for sale. The coal had come to its place of rest, for final disposal or use, and was a commodity in the market of New Orleans. It might continue in that condition for a year or two years, or only for a day. It had become a part of the general mass of property in the State, and as such it was taxable for the current year as all other property in the city of New Orleans was taxable. Under the law it could not be taxed again until the following year. It was subjected to no discrimination in favor of goods which were the product of Louisiana. It was treated exactly in the same manner as such goods were treated.
And the court held that it could not be seriously contended, at least in the absence of any congressional legislation to the contrary, that goods which are the product of other States are to be free from taxation in the State to which they might be carried for use or sale. And it may be added that the correct rule is for the assessor or tax collector to assess all property found within his jurisdiction, being there for the purpose of remaining till used or sold, and constituting part of the great mass of the general property of the country, provided always that the assessment does not discriminate between the products of different States.
And the court further observed that it saw no conflict in that case, either in the law itself or in the proceedings which had been had under it and sustained by the state tribunals, nor any conflict with the general rule that a State cannot pass a law which shall interfere with the unrestricted freedom of commerce between the States.
The decision of the court in Brown v. Houston, thus rendered, seems to be conclusive of the case now before the court. The property in this case, as in that, still belongs to the original owners in Pennsylvania, but is brought on the navigable waters of the United States in boats and barges to Louisiana for purposes of sale, and is subject to taxation and sale as any other property of the citizens of the United States is subject when it becomes incorporated into the bulk of the property of the country, unless there be some special exemption set forth why it should not be thus taxed and sold, of which there is none here.
Judgment affirmed.